 1   Andrew S. Nemeth 015509
     LERNER & ROWE LAW GROUP
 2   2701 East Camelback Road, Suite 185
     Phoenix, Arizona 85016
 3   Phone: (602) 667-7777
     Fax: (602) 667-8183
 4   Email: anemeth@larlg.com
 5   Attorney for Debtor
 6                              UNITED STATES BANKRUPTCY COURT

 7                                       DISTRICT OF ARIZONA
     In re:                                          Chapter 7
 8
     NELY LIZYELIN SILVAIN-ACUNA,                         Case No.: 2:19-bk-09811-PS
 9
     Debtor.                                              OBJECTION TO APLLICATION FOR
10                                                        PAYMENT OF UNPAID FUNDS (ECF
                                                          #32)
11

12            COMES NOW the Debtor by and through counsel undersigned, and hereby objects to the

13   Application for Payment of Unpaid Funds (ECF #32) for the reasons stated below.

14            1.    I am the debtor in the above-captioned Chapter 7 bankruptcy case.

15            2.    Due to an error in my address, I did not receive a refund check issued to me from

16   Chapter 7 Bankruptcy Trustee Jill Ford.

17            3.    After providing my counsel with an updated address, I was contacted by someone

18   allegedly from Adams & Cohen, LLC, requesting that I sign an assignment of my claim and also

19   provide copies of my identification so that it could obtain funds being held by the U.S.

20   Bankruptcy Court for me.

21            4.    I did not sign and return an assignment to Adams & Cohen, LLC, nor did I provide

22   Adams & Cohen, LLC, with proof of my identification.

23            5.    I aver that I will provide my attorney with either an affidavit or sworn declaration

24   regarding the above stated facts for filing as a supplement to this Objection within ten days.

25

 Case 2:19-bk-09811-PS         Doc 34 Filed 05/07/21 Entered 05/07/21 16:22:53                Desc
                                Main Document    Page 1 of 3
 1          6.      I aver that I will work with my legal counsel to recover any funds due to me from

 2   the bankruptcy estate.

 3          WHEREFORE, I, the Debtor, hereby object to the disbursement of any funds held by the

 4   Court to Adams & Cohen, LLC.

 5

 6   DATE: May 7, 2021                           LERNER & ROWE LAW GROUP
 7

 8                                               By:    /s/ ASN 015509
                                                        Andrew S. Nemeth
 9                                                      2701 E. Camelback Rd., Ste. 185
                                                        Phoenix, AZ 85016
10                                                      Attorney for Debtor
11   Copy of the foregoing mailed
     or sent vie electronic transmission
12   this 7th day of May, 2021, to:
13   Adams & Cohen, LLC
     P.O. Box 24048
14   Jacksonville, FL 32241
15   Adams & Cohen, LLC
     Attn.: Jairo Camargo, Managing Member
16   841 Prudemtial Dr., Ste. 1200
     Jacksonville, FL 32207
17
     Lenard H. Gorman, Esq.
18   9100 S. Dadeland Blvd., 10th Fl.
     Miami, FL 33156
19
     Adams & Cohen, LLC
20   Email: admin@adamscohen.com
21   Jill Ford, Trustee
     Email: jford@trustee.phxcoxmail.com
22
     United States Trustee
23   Email: USTPRegion14.PX.ECF@USDOJ.GOV
24   ///
25   ///
                                                                                               Page 2
 Case 2:19-bk-09811-PS        Doc 34 Filed 05/07/21 Entered 05/07/21 16:22:53    Desc
                                                                            Bentley; 20-11627
                               Main Document    Page 2 of 3
 1   Nely Silvain-Acuna
     8807 W. Devonshire Ave.
 2   Phoenix, AZ 85037
 3   By:   /s/ Andrew S. Nemeth 015509
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                     Page 3
 Case 2:19-bk-09811-PS     Doc 34 Filed 05/07/21 Entered 05/07/21 16:22:53    Desc
                                                                         Bentley; 20-11627
                            Main Document    Page 3 of 3
